Citation Nr: 9906886	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and L. M.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to an October 1998 Order of the United States 
Court of Veterans Appeals (Court) which vacated an April 1997 
decision of the Board.  The Board decision denied the 
veteran's appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The veteran had active service from September 1979 to June 
1981.


FINDINGS OF FACT

1.  In an unappealed June 1982 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a nervous condition.

2.  The evidence associated with the claims file subsequent 
to the June 1982 rating decision does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
service, or otherwise establish any material fact which was 
not already of record at the time of the RO's June 1982 
rating decision.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision which denied service 
connection a nervous condition is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the June 1982 rating decision 
regarding a nervous condition or psychiatric disorder is not 
new and material; thus the requirements to reopen the claim 
of entitlement to service connection for this condition have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The veteran's original claim for service 
connection for a nervous condition was denied by the RO in a 
June 1982 rating decision.  The disorder was characterized as 
a generalized anxiety disorder, mixed personality disorder.  
The decision was based on findings that, although the veteran 
had various diagnoses, emotional problems existed before, 
during, and after service and no aggravation was shown in 
service.  It was also noted that the veteran's personality 
disorder was a constitutional or developmental condition and 
not a disability under pertinent law.  The veteran was 
notified of that decision and of his appellate rights, and 
initially filed but subsequently withdrew a notice of 
disagreement before the issuance of a statement of the case, 
and as such did not seek appellate review.

The veteran attempted to reopen his claim in February 1994.  
The RO denied the veteran's claim in a series of rating 
decisions dating from March 1994, based on the finding that 
the veteran failed to submit new and material evidence.  In a 
July 1996 decision, a hearing officer found that the veteran 
had submitted new and material evidence but proceeded to deny 
the case on the merits.  The Board decision which was 
appealed to the Court denied the claim on the basis that no 
new and material evidence had been submitted.  

In accordance with the Court Order, the Board will apply the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a).  

Where a notice of disagreement is not filed within one year 
of the date of mailing of the notification of the RO's denial 
of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  "New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

The Court has recently set forth a three step criteria for 
adjudicating cases involving attempts to reopen previously 
denied claims.  Elkins  v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  The Court explained in Elkins that 
the existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented.  Id. at 14.  Instead, the VA must first 
decide if the evidence is new and material, and, if new and 
material, whether the claim is well-grounded.  If well 
grounded, the VA must evaluate the merits of the claim.  See 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  

In light of the above, the Board is also mindful that it may 
not consider a previously and finally disallowed claim unless 
new and material evidence has been presented and that, before 
it may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end."  See Winters, (citing 
Butler v. Brown, 9 Vet. App. 167, 171 (1996)).  

The veteran has asserted that his psychiatric problems are 
related to incidents of stress associated with service.  He 
has maintained that, although he was treated for emotional 
distress prior to entering service, his current problems are 
distinct and unrelated to those he suffered prior to service.  

The RO's June 1982 decision was the last disposition in which 
the claim was finally disallowed on any basis, and thus 
constitutes a final decision.  The relevant evidence at the 
time of the June 1982 RO decision consisted of service 
medical records, as well as post-service VA and private 
records.  These records show that, although he denied 
preservice treatment for a mental condition at the time he 
entered service, the veteran had a history of longstanding 
emotional problems and was first hospitalized between August 
6, 1976, and August 22, 1976, according to a 1981 hospital 
summary from Holy Family Hospital which included a diagnosis 
of depressive disorder with features of anxiety and paranoid 
ideation.  The records also show that the veteran was 
discharged from service with a diagnosis of mixed personality 
disorder with both immature and inadequate traits and that he 
began receiving continuous mental health treatment virtually 
the day after he left service.  

Based on these records, the RO concluded that the veteran had 
a generalized anxiety disorder, mixed personality disorder, 
which preexisted service and was not aggravated by service.  
In this regard, the Board notes that a veteran is presumed to 
be in sound condition except as to defects, infirmities or 
disorders noted at entrance of service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  38 U.S.C.A. 
§§ 1131, 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998); Crowe 
v. Brown, 7 Vet. App. 238, 245-56 (1994).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306 (1998).  

Since the RO's June 1982 decision, there has been no new 
evidence that bears directly on the crucial issue in this 
case, whether his condition, characterized at different times 
as a nervous condition, a mental disorder or psychiatric 
disorder, was aggravated by service.  Following receipt of 
notification that his claim was denied, the veteran submitted 
a written statement, dated in June 1982, from his father.  
The father stated that the veteran was a person with an 
"apparent sensitive nature" who had sought psychiatric 
assistance during a time of family strife prior to service.  
The father stated, however, that the veteran had been 
generally jovial and unassuming prior to service.  He 
observed that the veteran became distraught and generally 
unhappy after service.  The veteran's father also testified 
at a hearing in February 1996, at which time he reiterated 
his assertions regarding the veteran's deterioration 
following service.  The veteran's friend, L.M., testified to 
his current problems.  The veteran essentially testified that 
he was generally well prior to service with the exception of 
the 1976 episode of nervousness.  

The Board has considered these various lay statements, 
including the hearing testimony.  The veteran and the other 
witnesses essentially maintained that his preservice problems 
were isolated and not indicative of a disease or disorder, 
or, in the alternative, that his preservice condition was 
aggravated by service.  The veteran and the other witnesses, 
however, as lay people, untrained in the field of medicine, 
are not competent to make statements as to the issue of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494-95;  Grottveit v. Brown, 5 Vet. App. 91, 93.  
Where, as here, the determinative issue involves a medical 
question, unsupported lay evidence, even if new, cannot serve 
as a sufficient predicate upon which to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).

The veteran has also submitted medical records showing 
complaints and findings relating to a nervous condition and 
emotional distress which began prior to entrance into active 
service.  These include the actual hospital summary of the 
August 1976 inpatient treatment at Holy Family Hospital 
referred to by Dr. Kadile of that same facility in the 
previously considered 1981 hospitalization record.  Dr. 
Kadile was listed as the attending physician in both 
instances.  The final diagnosis in the 1976 report was 
depressive neurosis with features of anxiety.  This report is 
not new because it is merely cumulative of evidence of record 
at the time of the 1982 denial.  It corroborates the 
veteran's assertion that he was treated prior to service, an 
assertion which was previously confirmed by the 1981 hospital 
summary considered by the RO in 1982.  Moreover, it 
demonstrates that mental health professionals had identified 
a psychiatric condition prior to service, lending further 
support to the RO's 1982 decision.  As such, it is not 
significant within the meaning of 38 C.F.R. § 3.156(a) 
because it is detrimental to the veteran's claim.  

Additional records include emergency room treatment reports 
from Holy Family Hospital dated from June 1981 through 1986 
for problems related to loneliness, family discord, and 
alcohol use.  Various diagnoses are noted including paranoid 
schizophrenia in August 1982, and anxiety and personality 
problems in October 1983.  In June 1984, he reported a 29 
year history of depression and was given a diagnosis of 
chronic paranoid schizophrenia.  A passive-aggressive 
personality disorder was diagnosed in September 1984.  
Alcohol detoxification counseling was recommended in December 
1984.  These records show that the veteran received ongoing 
treatment for psychiatric symptoms but do not suggest that 
the veteran's condition was aggravated by service.  Thus, 
they are cumulative and redundant, and not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).

Additional records from the emergency room at Holy Family 
Hospital show treatment for a number of physical problems 
from 1991 through 1995 and reveal that the veteran was taking 
anti-depressants and anti-anxiety medication regularly.  
These records are also not new but rather are cumulative, and 
merely suggest ongoing symptomatology of the psychiatric 
condition.  They are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Also submitted in association with the attempt to reopen this 
claim are extensive counseling records from Manitowoc County 
Counseling Center dating from June 1981 to May 1995 which are 
replete with reference to the veteran's ongoing family, 
marital, employment and alcohol problems, but which fail to 
even hint at a suggestion of a relationship between the 
veteran's service and a worsening in his condition.  An 
intake form dated in June 1981 indicates that the veteran had 
also received counseling in 1977, at which time he was given 
a diagnosis of inadequate personality.  It was specifically 
noted that the veteran presented as the "same importunate, 
anxiety ridden" person who complained about his critical 
parents.  

While a multitude of issues were discussed in these therapy 
notes, there is no indication that the veteran's preexisting 
psychiatric condition was aggravated by service.  Thus, these 
are not new because they are cumulative, merely suggesting 
ongoing symptomatology of the psychiatric condition.  They 
are thus not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Additional, more recent VA and private medical records show 
ongoing treatment and symptoms through the present time but 
are not new and material because they do not even suggest in 
service aggravation of a preexisting psychiatric condition.  

In a June 1996 VA special review examination report, a VA 
psychiatrist opined, following a review of the record, that 
whatever the veteran experienced during military service did 
not cause worsening of his psychological background.  As 
such, the examiner concluded that the military service per se 
cannot be adduced as a possible causative factor in the 
subsequent development of symptoms experienced by the veteran 
since his discharge from service.  This assessment, 
detrimental to the veteran's argument, is not new because it 
is merely cumulative of already considered evidence 
demonstrating a lack of aggravation and a lack of in-service 
incurrence.  Again, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Finally, Richard A. Hoversten, M.D., of Twin Rivers Clinic, 
submitted a written statement dated in August 1996 indicating 
that he had been treating the veteran for approximately two 
years for multiple psychiatric problems.  Dr. Hoversten did 
not offer an opinion regarding in-service aggravation but did 
state that the veteran had indicated his belief that his 
problems were aggravated by service.  In that regard, the 
Board notes that the veteran's statements have already been 
considered and adds that evidence which is information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner as is the case here, does not 
constitute competent medical evidence of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, 
this evidence is cumulative rather than new.  

Having reviewed the entirety of the evidence submitted in 
conjunction with the attempt to reopen the claim for service 
connection for a psychiatric disorder, the Board finds, as 
set forth above, that new and material evidence has not been 
submitted.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for this disability.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).  Such evidence may be 
submitted to the RO at any time.  

The Board has considered counsel's arguments submitted in 
December 1998.  The Board is also mindful that when the Board 
addresses a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
notice of the need to submit additional evidence or argument 
and an opportunity to submit such evidence and argument and 
to address the question at hearing and, if not, whether the 
veteran has been prejudiced.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that no prejudice has 
resulted, particularly considering that the hearing officer 
denied this claim in July 1996 after considering it on the 
merits.  


ORDER

As no new and material evidence has been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
this appeal is denied.







		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

